Citation Nr: 1737951	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  07-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for chronic allergic rhinitis from September 13, 2012 to March 24, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to December 1996, to include service in the Southwest Asia Theater of Operations from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for chronic bronchitis.  The Veteran perfected an appeal on this issue.  

This case was previously before the Board in January 2011, wherein the Board remanded the claim of entitlement to service connection for a respiratory disorder.  In August 2013, the Board recharacterized the Veteran's claim as entitlement to an increased rating for allergic rhinitis, to include whether a separate evaluation for chronic cough is warranted, and remanded the claim for further development.

During the pendency of the appeal, in a July 2013 rating decision, the RO replaced the Veteran's 30 percent rating for allergic rhinitis with two separate ratings for sinusitis, rated as 50 percent disabling, and allergic rhinitis, rated as noncompensable, both effective from September 13, 2012.  In a February 2015 decision, the Board granted service connection for a respiratory disorder, and denied a disability rating in excess of 30 percent for chronic allergic rhinitis prior to September 13, 2012.  

In an August 2015 rating decision, the RO granted the maximum evaluation for allergic rhinitis beginning March 25, 2015.  Therefore, the Board has recharacterized the remaining issue on appeal as reflected above.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in April 2010.  A transcript of that hearing has been associated with the claims file.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, in a May 2013 VA examination, the Veteran claimed she was unemployable.  Further development showed the Veteran was employed and earning well above the United States Census Bureau poverty thresholds.  See May 2013 Request for Employment Information in Connection with Claim for Disability Benefits.  Thus, the claim is not reasonably raised by the record or credibly raised by the Veteran.  Accordingly, the TDIU claim is not before the Board as a component of her claim for an increased evaluation.  Id. 


FINDING OF FACT

From September 13, 2012, to March 24, 2015, chronic allergic rhinitis is not manifest by a greater than 50 percent obstruction of both nasal passages, or complete obstruction of one nasal passage, or the presence of polyps.


CONCLUSION OF LAW

From September 13, 2012, to March 24, 2015, the criteria for a compensable evaluation chronic allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6522 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veteran's representative argued that the case should be remanded for the issuance of a Supplemental Statement of the Case because none was issued after the February 2015 Board remand.  See June 2017 Appellant's Brief.  The Board finds that the August 2015 rating decision substantially complies with the requirement for an adjudication of the matter by the agency of original jurisdiction.  The decision explained that the first date a higher evaluation was warranted was on the date of the most recent examination.  It also explained that a higher evaluation was not warranted beginning March 25, 2015, because the highest schedular evaluation had been assigned.  Accordingly, the Board finds there has been substantial compliance with the Board's remand directive in this regard. See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Neither the Veteran nor her representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis

The Veteran's chronic allergic rhinitis with hypertrophy of the left nasal turbinate is evaluated at noncompensable from September 13, 2012, until March 24, 2015.  Under DC 6522, a 10 percent rating is warranted for allergic rhinitis when it is manifested by a greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522.

A May 2013 VA examination found that there was not greater than 50 percent obstruction of the nasal passage on both sides, no complete obstruction on one side, and no nasal polyps.  Medical evidence prior to the appeal period shows the presence of a deviated septum, but there is no indication of the degree of obstruction, if any, of the nasal turbinate.

After a review of the evidence of record, the Board finds that a compensable evaluation for the pertinent period is not warranted.  The most credible and probative evidence, namely the May 2013 VA examination, was unequivocal in its findings that the criteria for a higher evaluation were not met.  Treatment records for the period do not contradict the findings.  Evidence outside the appeal period with regard to the deviated septum does not allow the Board to ascertain whether there is any nasal passage obstruction.  

While the Veteran's lay statements as to symptoms are competent, the Veteran does not contend that she had greater than 50 percent obstruction of both nasal passages, or complete obstruction of one nasal passage, or the presence of polyps.  Thus, the Veteran herself did not contradict the findings of the VA examination.  In any event, the Board finds that the medical examiner's findings are more probative than the Veteran's lay statements because it has not been shown that the Veteran has the same level of skill, experience, and knowledge in evaluating the severity of disabilities as does the examiner.  Furthermore, the examiner's findings are specific and detailed and arrived at after clinical evaluation.

The Veteran's disability picture is not more accurately described by the criteria for a compensable disability rating for the period from September 13, 2012, to March 24, 2015.  38 C.F.R. § 4.7 (2016).  The preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2016).  


ORDER

A compensable disability rating for chronic allergic rhinitis from September 13, 2012 to March 24, 2015, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


